Citation Nr: 1500715	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-30 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992 and from February 1999 to February 2005.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, in support of his claim, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript is of record.

The Board subsequently remanded this claim in June and again in October 2011 for further development.  Because the VLJ who had presided over the Veteran's March 2011 hearing was no longer employed at the Board, since having retired, the Veteran was given an opportunity to testify at another hearing before a different VLJ that would ultimately decide this appeal.  38 C.F.R. § 20.707 (2014).  The Veteran had this additional Travel Board hearing in December 2013 before the undersigned VLJ.  A transcript of this additional hearing also is of record.

Following that additional hearing, the Board again remanded the claim in April 2014 for still further development - including especially to make appropriate efforts to try and obtain a February 2005 Navy Reserve enlistment examination report, and any other Navy Reserve treatment records, from the Navy Personnel Command in Millington, Tennessee.

This appeal has been processed using the Veterans Benefits Management System (VBMS), also Virtual VA, so entirely electronically.  The use of these systems allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.



FINDING OF FACT

A right knee disability was not incurred in service and is not otherwise shown to be etiologically related to or the result of the Veteran's service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a right knee disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided this required notice and information in an April 2008 letter, prior to the initial adjudication of his claim in the July 2008 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  Notably, in the April 2014 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to undertake specific efforts to obtain a copy of the Veteran's February 2005 Navy Reserve enlistment examination, including requesting this information from the Navy Personnel Command and the Records Management Center (RMC).  Email correspondence and a VA Form 27-0820 Report of General Information, both dated in August 2014, detail VA's efforts, ultimately unsuccessful, to obtain a copy of this examination report from these agencies.  The Veteran was subsequently notified in September 2014 of the results of this search and informed that he may submit his own copy, or other types of evidence, tending to support his claim.  Consider, however, that this matter was remanded to obtain a copy of this February 2005 examination report for corroborating a copy that was already submitted by him.

No VA medical examination or opinion has been obtained addressing the nature and etiology of the Veteran's right knee disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period; (3) whether there is an indication the disability or symptoms may be associated with the Veteran's service or a service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).


This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

In this case, no examination and opinion are necessary because, as discussed below, the competent and credible evidence of record does not reflect an event, injury, or disease occurring in service to warrant further inquiry into the potential relationship between a current right knee disability and service.

Regarding the Veteran's two hearings before the Board, they were appropriately conducted as the presiding VLJ in each instance duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


The evidence in this case includes a diagnosis of degenerative changes (i.e., arthritis), which is a chronic condition according to 38 C.F.R. § 3.309(a).  Claims for such chronic conditions benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the "nexus" requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

With respect to a current disability, a May 2014 CT scan reflects findings of moderate chondromalacia patella with adjacent degenerative changes at the anterior distal femur.  Therefore, element (1) has been satisfied.

With respect to element (2), in-service incurrence of a relevant disease or an injury, the Veteran contends that he injured his right knee in a fall during service while disembarking from a patrol boat in April 2004.  He also commented that he additionally injured his left elbow in that same incident.  See March 2011 Hearing Transcript at 3-4; April 2013 Correspondence; December 2013 Hearing Transcript at 4.  He further testified that he had been treated for his right knee by his unit corpsman on several occasions.  Id.

The only documented right knee findings from service are contained in medical history reports dated in December 2004 and February 2005, which were submitted by the Veteran in August 2011.  For several reasons, the Board finds these records have been purposely altered to reflect a right knee condition and, therefore, are not credible - meaning trustworthy.

In the original December 2004 record furnished by the Department of Defense (DoD), the Veteran denied knee trouble, and no mention of the knee was made in section 29 of the form, "Explanation of 'Yes' Answer(s)," or in the comments section on page 3 of the form.  In contrast, however, the copy he submitted in August 2011 shows that his "no" answer for a history of right knee trouble was crossed out, and instead the "yes" box checked.  In section 29 of the copy he submitted, there is now a notation of a "right knee injury" that is squeezed in between the entries pertaining to back problems and the use of orthopedic supports in a manner inconsistent with the layout of the other written remarks.  These statements pertaining to the right knee are clearly in handwriting different from the rest of the handwriting in this section.  Furthermore, although the Board at present is utilizing the scanned copies of these documents, it previously noted in the October 2011 and April 2014 remands that these statements were in a darker ink.  In the comments section on page 3 of the form, there is again the addition of a notation respecting a right "patella injury" inserted very awkwardly between the two entries in the original document noting back pain and shoe inserts.  The new comment is again in handwriting clearly different from the handwriting of the other comments, and also previously noted to be in darker ink.

As discussed earlier, the AOJ was unable to obtain a copy of the Veteran's February 2005 Navy Reserve entrance examination report.  Nevertheless, the copy he submitted in August 2011 in support of this right knee claim appears similarly altered.  It shows that he crossed out and initialed his "no" answer respecting knee trouble and, instead, checked the "yes" box.  Section 29 on page 2, and the comments section on page 3, also reflects entries regarding a right knee injury and right knee pain that are in different handwriting and in darker ink from the rest of the entries and have the appearance of being squeezed in between the other entries in a manner inconsistent with the layout of the rest of the written remarks, especially in the comments section, similar to the December 2004 report he submitted.

The Veteran submitted his copies of these reports in August 2011, yet during the March 2011 Travel Board hearing, his representative stated, "I know that when I reviewed the records, I noticed that there wasn't any remark about the right knee."  March 2011 Hearing Transcript at 3.

In addition, the 2004 report of medical history is dated December 9.  The Veteran filed his initial claim for VA service-connected disability benefits on December 20, 2004, less than two weeks later, but did not include a claim for a right knee disability.  A January 2005 joint Navy-VA examination did not reflect any complaints or diagnoses referable to a right knee problem, much less one that was chronic (meaning permanent or recurring).

Furthermore, the Veteran contends that he injured his right knee and left elbow during the same April 2004 incident.  His STRs clearly reflect treatment in April 2004 for his left elbow, but there are no records documenting any findings associated with his right knee.  Indeed, his records contain numerous complaints related to a variety of conditions, including a skin rash, bronchitis, gastroenteritis, sinusitis, and gastroesophageal reflux disease (GERD).  More significantly, he also has well-documented complaints related to orthopedic conditions, including back pain and myofascial pain syndrome, foot disorders such as plantar fasciitis and pes planus, a right ankle sprain, shin splints, a thigh strain, and the aforementioned left elbow impairment.  If a right knee disorder indeed had been present in April 2004, also treated on several occasions as he now asserts, and documented in December 2004 and February 2005 as the seemingly altered records would suggest, then common sense leads to the conclusion that this also would be documented alongside the numerous other conditions noted in service, particularly the other orthopedic disabilities, would have been noted during the January 2005 Navy-VA examination, and would have been reported by him in his initial claim for benefits .  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

When viewed in its entirety, the evidence demonstrates that the December 2004 and February 2005 records submitted by the Veteran in August 2011 were purposely altered to reflect a right knee disability, and therefore are not credible.  The physical appearance of these documents, the comparison to the December 2004 report received from the DoD, the March 2011 acknowledgement of the Veteran's representative of the lack of any documented right knee injury in service, and the complete lack of consistency between these submitted documents and the other contemporaneous records clearly support this conclusion.

The only remaining evidence suggestive of a right knee injury in service is the Veteran's personal testimony.  However, as noted above, he clearly reported numerous health conditions in service, including the left elbow injury in April 2004, without mentioning a right knee problem at all.  It is highly unlikely that a right knee condition would not be recorded in such circumstances.  Courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to in turn receive the best or most appropriate medical care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, the Board must consider the submission of altered records in weighing the Veteran's overall credibility.  "If a witness has testified falsely as to any material fact, the entire testimony of that witness may be disregarded upon the principle that one who testifies falsely about one material fact is likely to testify falsely about everything.  However, such a witness need not be found totally unworthy of belief.  A fact finder may accept so much of the such testimony as believed to be true, and disregard what is believed to be false."  U.S. v. Gilkeson, 431 F.Supp.2d 270, 277 (N.D.N.Y. 2006).  The trier of fact must consider whether, as in United States v. Connolly, 504 F.3d 206, 215-16 (1st Cir.2007), particular falsehoods in a witness's testimony so undermine his credibility as to warrant disbelieving the rest of his testimony.  United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009).  The Board finds that the submission of these records is a falsehood of such a degree that the Veteran's entire testimony regarding a knee injury in service is not credible and not worthy of consideration.

As element (2) of service connection has not been met, service connection for a right knee disability is denied.  Although the Veteran has been diagnosed with arthritis, the "relaxed" evidentiary standard applicable to such chronic conditions does not allow for an award of benefits, as the Veteran's arthritis was not diagnosed within one year of his discharge from service to warrant presuming it was incurred during his service, and, as discussed above, any statements made by him regarding supposed continuity of symptomatology since service are not credible. 



ORDER

The claim of entitlement to service connection for a right knee disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


